Appeal from 15th Judicial District Court, Parish of Lafayette.
WRIT DENIED: We find no error in the rulings of the trial court as to the relator’s peremptory exceptions of no cause of action and no right of action. The order of the trial court as to the cancellation of relator’s three Notices of Lis Pendens was correct based on the evidence submitted to the trial court. The relator’s application for supervisory writs, in which she relies upon her subsequent amendment of her federal claim, is premature, since relator has not filed a motion for reconsideration of the lower court’s order based upon this new evidence. Since relator has not exhausted her available remedies, this court will decline to exercise its supervisory jurisdiction based upon this new amendment.